Case 18-22183-jrs    Doc 32     Filed 02/08/19 Entered 02/08/19 15:36:18           Desc Main
                                Document      Page 1 of 5




 IT IS ORDERED as set forth below:



 Date: February 8, 2019
                                                  _____________________________________
                                                              James R. Sacca
                                                        U.S. Bankruptcy Court Judge

 _______________________________________________________________


                        UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                              GAINESVILLE DIVISION

  IN RE:                            ) CASE NO. 18-22183-JRS
                                    )
  PAMELA ANN MCCART,                ) CHAPTER 13
                                    )
        Debtor.                     )
                                    )
                                    )
  U.S. BANK TRUST, N.A., AS TRUSTEE ) CONTESTED MATTER
  OF THE IGLOO SERIES III TRUST,    )
                                    )
        Movant,                     )
                                    )
  vs.                               )
                                    )
  PAMELA ANN MCCART, and            )
  NANCY J. WHALEY, Trustee,         )
                                    )
        Respondents.                )
                                    )

                                    CONSENT ORDER
           U.S. Bank Trust, N.A., as Trustee of the Igloo Series III Trust,

  c/o BSI Financial Services, its servicing agent ("Movant"), filed a Motion for Relief from

  Stay and for In Rem Relief on November 27, 2018 (Doc. No. 14) (“Motion”), and the
Case 18-22183-jrs    Doc 32      Filed 02/08/19 Entered 02/08/19 15:36:18             Desc Main
                                 Document      Page 2 of 5




  hearing on the Motion was scheduled for February 7, 2019 at 10:30 a.m. Movant and

  Debtor have consented to the terms herein without any opposition from the Chapter 13

  Trustee, and good cause has been shown. Accordingly, it is hereby

         ORDERED AND ADJUDGED as follows:

                                               1.

         Debtor shall remit the December 2018 and January 2019 post-petition payments

  instanter and shall remit the February 2019 through and including January 2021 post-

  petition payments in strict compliance with the terms of the Loan Documents.

                                               2.

         Movant shall be entitled to amend its Proof of Claim, Claim No. 3, to include

  $850.00 attorney's fees and $181.00 costs incurred in bringing the motion.

                                               3.

         In the event of a default on any of the payments set forth in Paragraph One above,

  Movant or Movant’s counsel shall give written notice by first class mail to Debtor and

  Debtor's counsel of Debtor's default and right to cure the default within ten (10) days

  from Debtor's receipt of the written notice. Debtor shall be presumed to have received

  the written notice on the fifth (5th) calendar day following mailing of said notice by

  Movant or Movant’s counsel provided that said notice was properly addressed and that

  sufficient postage was affixed thereto. Movant shall be entitled to attorney’s fees of
  $85.00 per default notice, plus mailing costs. Upon Debtor's failure to cure within the

  ten-day period, Movant or Movant’s counsel may file an affidavit of default and a
  delinquency motion, both to be served upon Debtor and Debtor's counsel, and this Court

  may enter an order without further notice or hearing that modifies the automatic stay as
  follows:

         a) The Motion is granted;
         b) The stay set forth in FBR 4001(a)(3) is waived, and Movant is relieved
         from the effect of the automatic stay to pursue and enforce under non-
         bankruptcy law any and all rights it has in and to that certain real property,
Case 18-22183-jrs    Doc 32     Filed 02/08/19 Entered 02/08/19 15:36:18             Desc Main
                                Document      Page 3 of 5



         as more particularly described in the Loan Documents, commonly known
         as 1405 Flanagan Mill Dr., Auburn, GA 30011 (“Real Property"),
         including, but not limited to, advertising and conducting a foreclosure sale,
         seeking confirmation of the sale in order to pursue any deficiency, and
         seeking possession of the Real Property. However, Movant and/or its
         successors and assigns may offer, provide, and enter into a potential
         forbearance agreement, loan modification, refinance agreement, short sale,
         deed in lieu of foreclosure, or any other type of loan workout/loss
         mitigation agreement. Movant may contact Debtor via telephone or
         written correspondence to offer any such agreements; and
         c) Movant shall remit any surplus funds from the foreclosure sale to the
         Chapter 13 Trustee. The Chapter 13 Trustee shall cease funding Movant's
         pre-petition claim. Movant is granted leave to seek allowance of a
         deficiency claim, if appropriate, but Debtor and the Chapter 13 Trustee
         shall be entitled to object to said deficiency claim.

                                  [END OF DOCUMENT]
Case 18-22183-jrs       Doc 32   Filed 02/08/19 Entered 02/08/19 15:36:18           Desc Main
                                 Document      Page 4 of 5



  PREPARED BY AND CONSENTED TO:
  Attorney for Movant

         /s/
  Marc E. Ripps
  Georgia Bar No. 606515

  P.O. Box 923533
  Norcross, Georgia 30010-3533
  (770) 448-5377
  Email: meratl@aol.com


  CONSENTED TO:
  Attorney for Debtor

         /s/
  Lorena Lee Saedi               (By Marc E. Ripps, Esq. with express permission)
  Georgia Bar No. 414022

  Saedi Law Group, LLC
  Suite 103
  3006 Clairmont Road
  Atlanta, GA 30329
  (404) 889-8663
  Email: Lsaedi@SaediLawGroup.com


  NO OPPOSITION:
  Chapter 13 Trustee

         /s/
  Eric W. Roach                (By Marc E. Ripps, Esq. with express permission)
  Georgia Bar No. 143194
  Attorney for the Chapter 13 Trustee

  Suite 120
  303 Peachtree Center Avenue
  Atlanta, GA 30303
  (678) 992-1201
  Email: eroach@njwtrustee.com
Case 18-22183-jrs   Doc 32    Filed 02/08/19 Entered 02/08/19 15:36:18     Desc Main
                              Document      Page 5 of 5



                    DISTRIBUTION LIST ON CONSENT ORDER

         Pursuant to LR 9013-3(c) NDGa., the Consent Order shall be served upon the
  following parties in interest:

         Marc E. Ripps, Esq.
         P.O. Box 923533
         Norcross, Georgia 30010-3533

         Nancy J. Whaley, Esq.
         Chapter 13 Trustee
         Suite 120
         303 Peachtree Center Avenue
         Atlanta, GA 30303

         Lorena Lee Saedi, Esq.
         Saedi Law Group, LLC
         Suite 103
         3006 Clairmont Road
         Atlanta, GA 30329

         Pamela Ann McCart
         1405 Flanagan Mill Dr.
         Auburn, GA 30011
